DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "prismatic controller case" in line 2 of the claim. It is unclear to the examiner exactly what a prismatic controller case in since this is not a commonly used item in the field of electronic casings and the terminology is not mentioned in the specifications to further explain. Therefore the prismatic controller case is determined to be a rectangular controller casing as known in the field of casings for electronic devices.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 2, 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erb (7,764,502).
Regarding Claim 1: Erb teaches a controller (fig. 1) that controls a power tool (fig. 1), comprising, a controller case (5) that houses an electric circuit board (col. 3 lines 46-55), wherein an electric element that generates heat and/or is to be cooled on the electric circuit board (col. 3 lines 46-55) contacts a thick wall portion (area near 14 in fig. 1) of the controller case (fig. 1).
Regarding Claim 2: Erb teaches the controller case includes a high temperature portion (area near heat pipe 11) which is in contact with the electric element (fig. 1), where said portion rises in temperature due to the contact of the electric element (col. 3 lines 46-55), and where the controller case also includes a low temperature portion (area on opposite side of heat pipe 11) separate from the high temperature portion (fig. 1); and the thick wall portion extends from the high temperature portion to the low temperature portion (thick portion extends along entire controller case fig. 1).
Regarding Claim 4: Erb teaches the high temperature portion of the controller is connected to a low temperature portion of a power tool main body (area near 13) of the power tool through a heat pipe (11).
Regarding Claim 5: Erb teaches the heat pipe contacts the electric element (fig. 1).
Regarding Claim 6: Erb teaches the heat pipe surface-contacts the electric element (fig. 1).
Regarding Claim 7: Erb teaches the heat pipe that surface-contacts the electric element is covered with a cover (14) that is screw-fixed (through 15) to the controller case (fig. 1).
Regarding Claim 8: Erb teaches the heat pipe is disposed along a thick wall portion of the controller case (fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erb (7,764,502) as applied to the claims above.
Regarding Claim 3: Erb lacks a specific teaching of the controller case is made of material with a thermal conductivity which is 120 to 200 W/mK.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Erb by having the controller case is made of material with a thermal conductivity which is 120 to 200 W/mK in order to allow for an increased heat dissipation qualities which in turn will decrease the chances of the internal components overheating and potentially causing damage to the internal components which would require repair or replacement of the components wherein this could be accomplished merely by choosing the correct material required and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.



Claims 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erb (7,764,502) in further view of Yang (2010/0254083).
Regarding Claim 9: Erb teaches a controller (fig. 1) that controls a power tool (fig. 1), comprising, a rectangular prismatic controller case (5) that houses an electric circuit board within its interior (col. 3 lines 46-55), wherein a field effect transistor and diode bridge (col. 3 lines 46-55) are present on the circuit board (col. 3 lines 46-55), and collectively comprise a first heat generating electric element (col. 3 lines 46-55), where said electric element is in contact with a thick wall portion of the controller case (fig. 1) present on the rear peripheral edge of the case (fig. 1), which is thicker than the rest of the controller case (fig. 1), but Erb lacks a specific teaching of the circuit board being flat and rectangular or the specific location of the field effect transistor and diode bridge.
Yang teaches the circuit board (40) being flat and rectangular (fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Erb by having the circuit board being flat and rectangular as disclosed by Yang as well as the specific location of the field effect transistor and diode bridge in order to allow for an increased heat dissipation qualities which in turn will decrease the chances of the internal components overheating and potentially causing damage to the internal components which would require repair or replacement of the components wherein this can be accomplished merely by changing the location of the already disclosed elements of the apparatus since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 10: Erb teaches the controller, on its electric circuit board, also includes an integrated power module (col. 3 lines 46-55), as a second heat generating element (col. 3 lines 46-55), but Erb lacks a specific teaching of the power module being at its front edge on the underside of said circuit board.
In re Japikse, 86 USPQ 70.
Regarding Claim 11: Erb teaches the controller case includes a high temperature portion (area near heat pipe) which is in contact with the first electric element (fig. 1), where said portion rises in temperature due to the contact of the first electric element (fig. 1 and col. 3 lines 46-55), and where the controller case also includes a low temperature portion separate from the high temperature portion (area on other side of the heat pipe 11); and the thick wall portion extends from the high temperature portion to the low temperature portion (thick wall portion extends entire case).
Regarding Claim 12: Erb teaches the thick wall portion includes the high temperature portion (fig. 1 and col. 3 lines 46-55), but Erb lacks a specific teaching of where the high temperature portion occupies an upper-right region of the thick wall portion.
Regarding Claim 13: Erb teaches the thick wall portion includes a portion projecting leftward from its lower-left region (area to the left of 14 in fig. 1), which is a transition region physically in between the high temperature region 
Regarding Claim 14: Erb teaches the high temperature portion of the controller is connected to a low temperature portion (area near 13) of a power tool main body of the power tool through a heat pipe (fig. 1).
Regarding Claim 15: Erb teaches the heat pipe, at its front terminal end, is curved (fig. 1) and affixed to a circular heat sink (area near 13 in fig. 1) in such a manner that the curved portion is adjoined to part of the circular circumference of the heat sink (fig. 1).
Regarding Claim 16: Erb lacks a specific teaching of the heat sink has an interior hole, and where the curved portion of the heat pipe is affixed to the heat sink using screws.
Yang teaches the heat sink has an interior hole (area where 14 is located in fig. 1), and where the curved portion of the heat pipe is affixed to the heat sink using screws (screws shown on the body portion in fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Erb by having the heat sink has an interior hole, and where the curved portion of the heat pipe is affixed to the heat sink using screws as disclosed by Yang in order to allow for 
Regarding Claim 17: Erb teaches the heat pipe has a linearly extending pipe region at its front end (fig. 1) which is perpendicular to a linearly extending pipe region at its rear end (fig. 1).
Regarding Claim 18: Erb teaches a first linear member, which is the linearly extending pipe region at the heat pipe's rear portion (fig. 1), has a plane portion at its rightmost end (area near 14 has a plane portion), wherein this plane portion is covered by a cover (14 in fig. 1).
Regarding Claim 19: Erb teaches the cover is screwed upwards onto the underside surface of the controller case (fig. 1 with element 15), effectively pushing the plane portion of the heat pipe upwards and affixing it to the controller case (fig. 1).


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20  is considered to contain allowable subject matter because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination with the independent claim and all intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.